Citation Nr: 0911878	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-37 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 until May 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Boards notes that in March 
2003 the Veteran informed the Philadelphia RO of a change of 
address and his C-File was subsequently transferred to the RO 
in Waco, Texas. 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of complaints including poor sleep, 
depression, irritability, intrusive thoughts, nightmares, 
hyperstartle, and flashbacks; objectively, the Veteran was 
oriented with coherent and relevant speech, and with 
occasional passing suicidal ideation and with no 
inappropriate behavior, impaired impulse control, or 
homicidal ideation.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's PTSD claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA in this case.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Additionally, records 
associated with a disability determination by the Social 
Security Administration are contained in the claims folder.  
Moreover, the Veteran's statements in support of the claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the Veteran's claim.  

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for PTSD is an appeal from the 
initial assignment of a disability rating in August 2005.  As 
such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the rating decision on appeal, the Veteran was awarded 
service connection for PTSD and granted an evaluation of 50 
percent effective April 2002 through the present with ratings 
of 100 percent assigned during periods of hospitalization 
from May 2002 to July 2002, September 2002 to January 2003, 
and December 2003 to January 2004.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a 50 percent evaluation is 
warranted where the evidence demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships. 

In order to be entitled to the next-higher 70 percent rating 
under Diagnostic Code 9411, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.
 
The medical evidence during the rating period on appeal 
reveals complaints of poor sleep, nightmares, intrusive 
thoughts, irritability, hyperstartle, depression and social 
avoidance.  Additionally, a February 2004 VA discharge 
summary indicated daily anxiety and panic attacks.   Also in 
his February 2004 evaluation, the Veteran stated that in 
February 2002 he attempted suicide with the use of a shotgun, 
and further reported other past suicidal thoughts.  However, 
he denied any continuing suicidal or homicidal ideation.  
Regarding speech, the October 2005 VA examination indicated 
that the Veteran's speech, while relevant and coherent, was 
"somewhat pressured, at times thick."  

Despite the complaints detailed above, the overall objective 
findings of record do not satisfy the next-higher 70 percent 
evaluation.  For example, the evidence of record does not 
establish any thought disorders.  To the contrary, VA 
examination in October 2005 indicated that the Veteran had no 
thought disorder or global confusions, and was free of active 
delusions and hallucinations.  Moreover, there is no 
indication of obsessional rituals, near-continuous panic, or 
depression.  Additionally, despite the indications above 
regarding the Veteran's speech patterns, the content of his 
speech was coherent, relevant and included expressions of 
verbal insight.  

Moreover, while the Veteran complained of panic attacks and 
depression to varying degrees throughout the record, there is 
no showing that either symptom affected his ability to 
function independently, appropriately and effectively.  In 
fact, the Veteran lives alone, and although socially 
isolated, his living arrangement does demonstrate his ability 
to function independently.  Additionally, the competent 
evidence does not demonstrate spatial disorientation.  
Rather, the October 2005 VA examination report showed that 
the Veteran was alert and oriented.  

As noted previously, suicidal ideation is referenced in one 
clinical record.  However, the Veteran denied suicidal or 
homicidal intent upon VA examination in October 2005.  
Overall, due to the absence of symptoms such as thought 
disorders, impaired impulse control, spatial disorientation 
and hygienic problems, isolated complaints of suicidal 
ideation, standing alone, do not demonstrate a disability 
picture approximating 70 percent evaluation under Diagnostic 
Code 9411.  In so finding, the Board does acknowledge the 
Veteran's two failed marriages, his lack of close contact 
with his children, and his absence of friends.  However, such 
social impairment is found to be contemplated by the 
currently assigned evaluation and does not, in light of all 
other factors, warrant a 70 percent rating here.

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the Veteran's 
Global Assessment of Functioning (GAF) scores.  
GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

In the present case, VA examination in October 2005 reflects 
a GAF score range of 55-60.  GAF scores ranging between 51 
and 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

Again, the GAF score range of 51 to 60 is indicative of only 
moderate symptoms, and as such it does not justify assignment 
of the next-higher 70 percent evaluation.  

Based on the foregoing, there is no basis for an initial 
evaluation in excess of 50 percent for the veteran's PTSD for 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


						(CONTINUED ON NEXT PAGE)





ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


